
	

113 HR 5159 IH: Schedules That Work Act
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5159
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Mr. George Miller of California (for himself, Ms. DeLauro, Ms. Schakowsky, Mr. Cummings, Mr. Honda, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Grayson, Mrs. Carolyn B. Maloney of New York, Mr. Conyers, Mr. Grijalva, Ms. Jackson Lee, Ms. Wilson of Florida, Ms. Hahn, Mr. Hinojosa, Mr. Holt, Ms. Fudge, Mr. Takano, Ms. Brown of Florida, Ms. Kelly of Illinois, Ms. Edwards, Ms. Clarke of New York, Mr. Rangel, Ms. Matsui, Mr. Johnson of Georgia, Mr. Pocan, Mr. Courtney, Mr. Ellison, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on House Administration, Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To permit employees to request changes to their work schedules without fear of retaliation, and to
			 ensure that employers consider these requests; and to require employers to
			 provide more predictable and stable schedules for employees in certain
			 growing low-wage occupations, and for other purposes.
	
	
		1.Short title; findings
			(a)Short titleThis Act may be cited as the Schedules That Work Act.
			(b)FindingsCongress finds the following:
				(1)The vast majority of the United States workforce today is juggling responsibilities at home and at
			 work. Women are primary breadwinners or co-breadwinners in 63 percent of
			 families in the United States and 26 percent of families with children are
			 headed by single mothers.
				(2)Despite the dual responsibilities of today’s workforce, workers across the income spectrum have
			 very little ability to make changes to their work schedules when those
			 changes are needed to accommodate family responsibilities. Only 27 percent
			 of employers allow all or most of their employees to periodically change
			 their starting and quitting times.
				(3)Although low-wage workers are most likely to be raising children on their own, as more than half of
			 mothers of young children in low-wage jobs are doing, low-wage workers
			 have the least control over their work schedules and the most
			 unpredictable schedules. For example—
					(A)roughly half of low-wage workers reported very little or no control over the timing of the hours
			 they were scheduled to work;
					(B)many workers in low-wage jobs receive their schedules with very little advance notice and have work
			 hours that vary significantly from week to week or month to month;
					(C)some workers in low-wage jobs are sent home from work when work is slow without being paid for
			 their scheduled shift;
					(D)in some industries, the use of call-in shift requirements—requirements that workers call in to work to find out whether they will be scheduled
			 to work later that day—has become common practice; and
					(E)at the same time, 20 to 30 percent of workers in low-wage jobs struggle with being required to work
			 extra hours with little or no notice.
					(4)Unfair work scheduling practices make it difficult for low-wage workers to—
					(A)provide necessary care for children and other family members, including arranging child care;
					(B)qualify for and maintain eligibility for child care subsidies, due to fluctuations in income and
			 work hours, or keep an appointment with a child care provider, due to not
			 knowing how many hours or when the workers will be scheduled to work;
					(C)pursue workforce training;
					(D)get or keep a second job that some part-time workers need to make ends meet; and
					(E)arrange transportation to and from work.
					(5)Unpredictable and unstable schedules are prevalent in retail sales, food preparation and service,
			 and building cleaning occupations, which are among the lowest-paid and
			 fastest-growing occupations in the workforce today. For workers in those
			 occupations, often difficult and sometimes abusive work scheduling
			 practices combine with very low wages to make it extremely challenging to
			 make ends meet.
				(6)Retail sales, food preparation and service, and building cleaning occupations are among those most
			 likely to have unpredictable and unstable schedules. According to data
			 from the Bureau of Labor Statistics, 66 percent of food service workers,
			 52 percent of retail workers, and 40 percent of janitors and housekeepers
			 know their schedules only a week or less in advance. The average variation
			 in work hours in a single month is 70 percent for food service workers, 50
			 percent for retail workers, and 40 percent for janitors and housekeepers.
				(7)Those are among the lowest-paid and fastest-growing occupations, accounting for 18 percent of
			 workers in the economy, some 23,500,000 workers. The median pay for
			 workers in those 3 occupations is between $9.15 and $10.44 per hour, and
			 women make up more than half of the workers in those occupations.
				(8)Employers that have implemented fair work scheduling policies that allow workers to have more
			 control over their work schedules, and provide more predictable and stable
			 schedules, have experienced significant benefits, including reductions in
			 absenteeism and workforce turnover, and increased employee morale and
			 engagement.
				(9)This Act is a first step in responding to the needs of workers for a voice in the timing of their
			 work hours and for more predictable schedules.
				2.DefinitionsAs used in this Act, the following definitions apply:
			(1)Bona fide business reasonThe term bona fide business reason means—
				(A)the identifiable burden of additional costs to an employer, including the cost of productivity
			 loss, retraining or hiring employees, or transferring employees from one
			 facility to another facility;
				(B)a significant detrimental effect on the employer’s ability to meet organizational needs or customer
			 demand;
				(C)a significant inability of the employer, despite best efforts, to reorganize work among existing
			 (as of the date of the reorganization) staff;
				(D)a significant detrimental effect on business performance;
				(E)insufficiency of work during the periods an employee proposes to work;
				(F)the need to balance competing scheduling requests when it is not possible to grant all such
			 requests without a significant detrimental effect on the employer’s
			 ability to meet organizational needs; or
				(G)such other reason as may be specified by the Secretary of Labor (or the corresponding
			 administrative officer specified in section 8).
				(2)Career-related educational or training programThe term career-related educational or training program means an educational or training program or program of study offered by a public, private, or
			 nonprofit career and technical education school, institution of higher
			 education, or other entity that provides academic education, career and
			 technical education, or training (including remedial education or English
			 as a second language, as appropriate), that is a program that leads to a
			 recognized postsecondary credential (as identified under section 122(d) of
			 the Workforce Innovation and Opportunity Act), and provides career
			 awareness information. The term includes a program allowable under the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Workforce
			 Innovation and Opportunity Act, the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2301 et seq.), or the Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.), without regard to whether or not the
			 program is funded under the corresponding Act.
			(3)CaregiverThe term caregiver means an individual with the status of being a significant provider of—
				(A)ongoing care or education, including responsibility for securing the ongoing care or education, of
			 a child; or
				(B)ongoing care, including responsibility for securing the ongoing care, of—
					(i)a person with a serious health condition who is in a family relationship with the individual; or
					(ii)a parent of the individual, who is age 65 or older.
					(4)ChildThe term child means a biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person
			 standing in loco parentis to that child, who is—
				(A)under age 18; or
				(B)age 18 or older and incapable of self-care because of a mental or physical disability.
				(5)Covered employer
				(A)In generalThe term covered employer—
					(i)means any person engaged in commerce or in any industry or activity affecting commerce who employs
			 15 or more employees (described in paragraph (7)(A));
					(ii)includes any person who acts, directly or indirectly, in the interest of such an employer to any of
			 the employees (described in paragraph (7)(A)) of such employer;
					(iii)includes any successor in interest of such an employer; and
					(iv)includes an agency described in clause (iii) or (iv) of subparagraph (A) of section 101(4) of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4)), to which
			 subparagraph (B) of such section shall apply.
					(B)RuleFor purposes of determining the number of employees who work for a person described in subparagraph
			 (A)(i), all employees (described in paragraph (7)(A)) performing work for
			 compensation on a full-time, part-time, or temporary basis shall be
			 counted, except that if the number of such employees who perform work for
			 such a person for compensation fluctuates, the number may be determined
			 for a calendar year based upon the average number of such employees who
			 performed work for the person for compensation during the preceding
			 calendar year.
				(C)PersonIn this paragraph, and paragraph (7), the term person has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
				(6)Domestic partnerThe term domestic partner means the person recognized as being in a relationship with an employee under any domestic
			 partnership, civil union, or similar law of the State or political
			 subdivision of a State in which the employee resides.
			(7)EmployeeThe term employee means an individual who is—
				(A)an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)),
			 who is not described in any of subparagraphs (B) through (G);
				(B)a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42
			 U.S.C. 2000e–16c(a));
				(C)a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301), other than an applicant for employment;
				(D)a covered employee, as defined in section 411(c) of title 3, United States Code;
				(E)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States
			 Code;
				(F)an employee of the Library of Congress; or
				(G)an employee of the Government Accountability Office.
				(8)EmployerThe term employer means a person—
				(A)who is—
					(i)a covered employer, as defined in paragraph (4), who is not described in any of clauses (ii)
			 through (vii);
					(ii)an entity employing a State employee described in section 304(a) of the Government Employee Rights
			 Act of 1991;
					(iii)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995;
					(iv)an employing office, as defined in section 411(c) of title 3, United States Code;
					(v)an employing agency covered under subchapter V of chapter 63 of title 5, United States Code;
					(vi)the Librarian of Congress; or
					(vii)the Comptroller General of the United States; and
					(B)who is engaged in commerce (including government), in the production of goods for commerce, or in
			 an enterprise engaged in commerce (including government) or in the
			 production of goods for commerce.
				(9)Family relationshipThe term family relationship means a relationship with a child, spouse, domestic partner, parent, grandchild, grandparent,
			 sibling, or parent of a spouse or domestic partner.
			(10)GrandchildThe term grandchild means the child of a child.
			(11)GrandparentThe term grandparent means the parent of a parent.
			(12)Minimum number of expected work hoursThe term minimum number of expected work hours means the minimum number of hours an employee will be assigned to work on a weekly or monthly
			 basis.
			(13)ParentThe term parent means a biological or adoptive parent, a stepparent, or a person who stood in a parental
			 relationship to an employee when the employee was a child.
			(14)Parental relationshipThe term parental relationship means a relationship in which a person assumed the obligations incident to parenthood for a child
			 and discharged those obligations before the child reached adulthood.
			(15)Part-time employeeThe term part-time employee means an individual who works fewer than 30 hours per week on average during any 1-month period.
			(16)Retail, food service, or cleaning employee
				(A)In generalThe term retail, food service, or cleaning employee means an individual employee who is employed in any of the following occupations, as described by
			 the Bureau of Labor Statistics Standard Occupational Classification System
			 (as in effect on the day before the date of enactment of this Act):
					(i)Retail sales occupations consisting of occupations described in 41–1010 and 41–2000, and all
			 subdivisions thereof, of such System, which includes first-line
			 supervisors of sales workers, cashiers, gaming change persons and booth
			 cashiers, counter and rental clerks, parts salespersons, and retail
			 salespersons.
					(ii)Food preparation and serving related occupations as described in 35–0000, and all subdivisions
			 thereof, of such System, which includes supervisors of food preparation
			 and serving workers, cooks and food preparation workers, food and beverage
			 serving workers, and other food preparation and serving related workers.
					(iii)Building cleaning occupations as described in 37–2011, 37–2012 and 37–2019 of such System, which
			 includes janitors and cleaners, maids and housekeeping cleaners, and
			 building cleaning workers.
					(B)ExclusionsNotwithstanding subparagraph (A), the term retail, food service, or cleaning employee does not include any person employed in a bona fide executive, administrative, or professional
			 capacity, as defined for purposes of section 13(a)(1) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 213(a)(1)).
				(17)SecretaryThe term Secretary means the Secretary of Labor.
			(18)Serious health conditionThe term serious health condition has the meaning given the term in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
			(19)SiblingThe term sibling means a brother or sister, whether related by half blood, whole blood, or adoption, or as a
			 stepsibling.
			(20)Split shiftThe term split shift means a schedule of daily hours in which the hours worked are not consecutive, except that a
			 schedule in which the total time out for meals does not exceed 1 hour
			 shall not be treated as a split shift.
			(21)Spouse
				(A)In generalThe term spouse means a person with whom an individual entered into—
					(i)a marriage as defined or recognized under State law in the State in which the marriage was entered
			 into; or
					(ii)in the case of a marriage entered into outside of any State, a marriage that is in the place where
			 entered into and could have been entered into in at least 1 State.
					(B)Same-sex or common law marriageSuch term includes an individual in a same-sex or common law marriage that meets the requirements
			 of subparagraph (A).
				(22)StateThe term State has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
			(23)Work scheduleThe term work schedule means those days and times within a work period when an employee is required by an employer to
			 perform the duties of the employee's employment for which the employee
			 will receive compensation.
			(24)Work schedule changeThe term work schedule change means any modification to an employee’s work schedule, such as an addition or reduction of hours,
			 cancellation of a shift, or a change in the date or time of a work shift,
			 by an employer.
			(25)Work ShiftThe term work shift means the specific hours of the workday during which an employee works.
			(26)Various additional terms
				(A)Commerce termsThe terms commerce and industry or activity affecting commerce have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
				(B)EmployThe term employ has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
				3.Right to request and receive a flexible, predictable or stable work schedule
			(a)Right To requestAn employee may apply to the employee's employer to request a change in the terms and conditions of
			 employment as they relate to—
				(1)the number of hours the employee is required to work or be on call for work;
				(2)the times when the employee is required to work or be on call for work;
				(3)the location where the employee is required to work;
				(4)the amount of notification the employee receives of work schedule assignments; and
				(5)minimizing fluctuations in the number of hours the employee is scheduled to work on a daily,
			 weekly, or monthly basis.
				(b)Employer obligation To engage in an interactive process
				(1)In generalIf an employee applies to the employee's employer to request a change in the terms and conditions
			 of employment as set forth in subsection (a), the employer shall engage in
			 a timely, good faith interactive process with the employee that includes a
			 discussion of potential schedule changes that would meet the employee’s
			 needs.
				(2)ResultSuch process shall result in—
					(A)either granting or denying the request;
					(B)in the event of a denial, considering alternatives to the proposed change that might meet the
			 employee’s needs and granting or denying a request for an alternative
			 change in the terms and conditions of employment as set forth in
			 subsection (a); and
					(C)in the event of a denial, stating the reason for denial.
					(3)InformationIf information provided by the employee making a request for a change requires clarification, the
			 employer shall explain what further information is needed and give the
			 employee reasonable time to produce the information.
				(c)Requests related to caregiving, enrollment in education or training, or a second jobIf an employee makes a request for a change in the terms and conditions of employment as set forth
			 in subsection (a) because of a serious health condition of the employee,
			 due to the employee’s responsibilities as a caregiver, or due to the
			 employee's enrollment in a career-related educational or training program,
			 or if a part-time employee makes a request for such a change for a reason
			 related to a second job, the employer shall grant the request, unless the
			 employer has a bona fide business reason for denying the request.
			(d)Other requestsIf an employee makes a request for a change in the terms and conditions of employment as set forth
			 in subsection (a), for a reason other than those reasons set forth in
			 subsection (c), the employer may deny the request for any reason that is
			 not unlawful. If the employer denies such a request, the employer shall
			 provide the employee with the reason for the denial, including whether any
			 such reason was a bona fide business reason.
			4.Requirements for reporting time pay, split shift pay, and advance notice of work schedules
			(a)Reporting time pay requirementAn employer shall pay a retail, food service, or cleaning employee—
				(1)for at least 4 hours at the employee’s regular rate of pay for each day on which the retail, food
			 service, or cleaning employee reports for work under specific instructions
			 but is given less than four hours of work, except that if the retail, food
			 service, or cleaning employee’s scheduled hours are less than 4 hours,
			 such retail, food service, or cleaning employee shall be paid for the
			 employee’s scheduled hours for that day if given less than the scheduled
			 hours of work; and
				(2)for at least 1 hour at the employee’s regular rate of pay for each day the retail, food service, or
			 cleaning employee is given specific instructions to contact the employee's
			 employer, or wait to be contacted by the employer, less than 24 hours in
			 advance of the start of a potential work shift to determine whether the
			 employee must report to work for such shift.
				(b)Split shift pay requirementAn employer shall pay a retail, food service, or cleaning employee for one additional hour at the
			 retail, food service, or cleaning employee’s regular rate of pay for each
			 day during which the retail, food service, or cleaning employee works a
			 split shift.
			(c)Advance notice requirement
				(1)Initial scheduleOn or before a new retail, food service, or cleaning employee’s first day of work, the employer
			 shall inform the retail, food service, or cleaning employee in writing of
			 the employee's work schedule and the minimum number of expected work hours
			 the retail, food service, or cleaning employee will be assigned to work
			 per month.
				(2)Change to scheduleExcept as provided in paragraph (3), if the retail, food service, or cleaning employee’s work
			 schedule changes from the work schedule of which the retail, food service,
			 or cleaning employee was informed pursuant to paragraph (1), the employer
			 shall provide each retail, food service, or cleaning employee with the
			 employee's new work schedule not less than 14 days before the first day of
			 the new work schedule. If the expected minimum number of work hours a
			 retail, food service, or cleaning employee will be assigned changes, the
			 employer shall also provide notification of that change, not less than 14
			 days in advance of the first day this change will go into effect. Nothing
			 in this subsection shall be construed to prohibit an employer from
			 providing greater advance notice of a retail, food service, or cleaning
			 employee’s work schedule than is required under this section.
				(3)Work schedule changes made with less than 24 hours’ noticeAn employer may make work schedule changes as needed, including by offering additional hours of
			 work to retail, food service, or cleaning employees beyond those
			 previously scheduled, but an employer shall be required to provide one
			 extra hour of pay at the retail, food service, or cleaning employee’s
			 regular rate for each shift that is changed with less than 24 hours’
			 notice, except in the case of the need to schedule the retail, food
			 service, or cleaning employee due to the unforeseen unavailability of a
			 retail, food service, or cleaning employee previously scheduled to work
			 that shift.
				(4)Notifications in writingThe notifications required under paragraphs (1) and (2) shall be made to the employee in writing.
			 Nothing in this subsection shall be construed as prohibiting an employer
			 from using any additional means of notifying a retail, food service, or
			 cleaning employee of the employee's work schedule.
				(5)Schedule posting requirementEvery employer employing any retail, food service, or cleaning employee subject to this Act shall
			 post the schedule and keep it posted in a conspicuous place in every
			 establishment where such retail, food service, or cleaning employee is
			 employed so as to permit them to observe readily a copy. Availability of
			 that schedule by electronic means accessible by all employees of that
			 employer shall be considered compliance with this subsection.
				(6)Employee shift tradingNothing in this subsection shall be construed to prevent an employer from allowing a retail, food
			 service, or cleaning employee to work in place of another employee who has
			 been scheduled to work a particular shift as long as the change in
			 schedule is mutually agreed upon by the employees. An employer shall not
			 be subject to the requirements of paragraph (2) or (3) for such voluntary
			 shift trades.
				(d)ExceptionThe requirements in subsections (a), (b), and (c) shall not apply during periods when regular
			 operations of the employer are suspended due to events beyond the
			 employer’s control.
			5.Prohibited Acts
			(a)Interference with rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise or the
			 attempt to exercise, any right of an employee as set forth in section 3 or
			 of a retail, food service, or cleaning employee as set forth in section 4.
			(b)Retaliation prohibitedIt shall be unlawful for any employer to discharge, threaten to discharge, demote, suspend, reduce
			 work hours of, or take any other adverse employment action against any
			 employee in retaliation for exercising the rights of an employee under
			 this Act or opposing any practice made unlawful by this Act. For purposes
			 of section 3, such retaliation shall include taking an adverse employment
			 action against any employee on the basis of that employee’s eligibility or
			 perceived eligibility to request or receive a change in the terms and
			 conditions of employment, as described in such section, on the basis of a
			 reason set forth in section 3(c).
			(c)Interference with Proceedings or InquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate against any
			 individual because such individual—
				(1)has filed any charge, or has instituted or caused to be instituted any proceeding, under or related
			 to this Act;
				(2)has given or is about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act; or
				(3)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided
			 under this Act.
				6.Remedies and enforcement
			(a)Investigative authority
				(1)In generalTo ensure compliance with this Act, or any regulation or order issued under this Act, the Secretary
			 shall have, subject to paragraph (3), the investigative authority provided
			 under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 211(a)).
				(2)Obligation to keep and preserve recordsEach employer shall make, keep, and preserve records pertaining to compliance with this Act in
			 accordance with regulations issued by the Secretary under section 8.
				(3)Required submissions generally limited to an annual basisThe Secretary shall not under the authority of this subsection require any employer to submit to
			 the Secretary any books or records more than once during any 12-month
			 period, unless the Secretary has reasonable cause to believe there may
			 exist a violation of this Act or any regulation or order issued pursuant
			 to this Act, or is investigating a charge pursuant to subsection (c).
				(4)Subpoena powersFor the purposes of any investigation provided for in this section, the Secretary shall have the
			 subpoena authority provided for under section 9 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 209).
				(b)Civil action by employees
				(1)LiabilityAny employer who violates section 5(a) (with respect to a right set forth in section 4) or
			 subsection (b) or (c) of section 5 (referred to in this section as a covered provision) shall be liable to any employee affected for—
					(A)damages equal to the amount of—
						(i)any wages, salary, employment benefits (as defined in section 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611)), or other compensation denied, lost, or owed
			 to such employee by reason of the violation; or
						(ii)in a case in which wages, salary, employment benefits (as so defined), or other compensation have
			 not been denied, lost, or owed to the employee, any actual monetary losses
			 sustained by the employee as a direct result of the violation;
						(B)interest on the amount described in subparagraph (A) calculated at the prevailing rate;
					(C)an additional amount as liquidated damages equal to the sum of the amount described in subparagraph
			 (A) and the interest described in subparagraph (B), except that if an
			 employer who has violated a covered provision proves to the satisfaction
			 of the court that the act or omission which violated the covered provision
			 was in good faith and that the employer had reasonable grounds for
			 believing that the act or omission was not a violation of a covered
			 provision, such court may, in the discretion of the court, reduce the
			 amount of liability to the amount and interest determined under
			 subparagraphs (A) and (B), respectively; and
					(D)such equitable relief as may be appropriate, including employment, reinstatement, and promotion.
					(2)Right of ActionAn action to recover the damages or equitable relief set forth in paragraph (1) may be maintained
			 against any employer (including a public agency) in any Federal or State
			 court of competent jurisdiction by any one or more employees for and on
			 behalf of—
					(A)the employees; or
					(B)the employees and other employees similarly situated.
					(3)Fees and CostsThe court in such an action shall, in addition to any judgment awarded to the plaintiff, allow a
			 reasonable attorney’s fee, reasonable expert witness fees, and other costs
			 of the action to be paid by the defendant.
				(4)LimitationsThe right provided by paragraph (2) to bring an action by or on behalf of any employee shall
			 terminate on the filing of a complaint by the Secretary in an action under
			 subsection (c)(3) in which a recovery is sought of the damages described
			 in paragraph (1)(A) owing to an employee by an employer liable under
			 paragraph (1) unless the action described is dismissed without prejudice
			 on motion of the Secretary.
				(c)Actions by the Secretary
				(1)Administrative ActionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of this
			 Act in the same manner that the Secretary receives, investigates, and
			 attempts to resolve complaints of violations of sections 6 and 7 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207), and may issue an
			 order making determinations, and assessing a civil penalty described in
			 paragraph (4) (in accordance with paragraph (4)), with respect to such an
			 alleged violation.
				(2)Administrative ReviewAn affected person who takes exception to an order issued under paragraph (1) may request review of
			 and a decision regarding such an order by an administrative law judge. In
			 reviewing the order, the administrative law judge may hold an
			 administrative hearing concerning the order, in accordance with the
			 requirements of sections 554, 556, and 557 of title 5, United States Code.
			 Such hearing shall be conducted expeditiously. If no affected person
			 requests such review within 60 days after the order is issued under
			 paragraph (1), the order shall be considered to be a final order that is
			 not subject to judicial review.
				(3)Civil actionThe Secretary may bring an action in any court of competent jurisdiction on behalf of aggrieved
			 employees to—
					(A)restrain violations of this Act;
					(B)award such equitable relief as may be appropriate, including employment, reinstatement, and
			 promotion; and
					(C)in the case of a violation of a covered provision, recover the damages and interest described in
			 subparagraphs (A) through (C) of subsection (b)(1).
					(4)Civil penaltyAn employer who willfully and repeatedly violates—
					(A)paragraph (1), (4), or (5) of section 4(c) shall be subject to a civil penalty in an amount to be
			 determined by the Secretary, but not to exceed $100 per violation; and
					(B)subsection (b) or (c) of section 5 shall be subject to a civil penalty in an amount to be
			 determined by the Secretary, but not to exceed $1,100 per violation.
					(d)Limitation
				(1)In generalExcept as provided in paragraph (2), an action may be brought under this section not later than 2
			 years after the date of the last event constituting the alleged violation
			 for which the action is brought.
				(2)Willful ViolationIn the case of such action brought for a willful violation of section 5, such action may be brought
			 within 3 years of the date of the last event constituting the alleged
			 violation for which such action is brought.
				(3)CommencementIn determining when an action is commenced by the Secretary under this section for the purposes of
			 this subsection, it shall be considered to be commenced on the date when
			 the complaint is filed.
				7.Notice and posting
			(a)In generalEach employer shall post and keep posted, in conspicuous places on the premises of the employer
			 where notices to employees and applicants for employment are customarily
			 posted, a notice, to be prepared or approved by the Secretary (or the
			 corresponding administrative officer specified in section 8) setting forth
			 excerpts from, or summaries of, the pertinent provisions of this Act and
			 information pertaining to the filing of a complaint under this Act.
			(b)PenaltyAny employer that willfully violates this section may be assessed a civil money penalty not to
			 exceed $100 for each separate offense.
			8.Regulations
			(a)In generalExcept as provided in subsections (b) through (f), not later than 180 days after the date of
			 enactment of this Act, the Secretary shall prescribe such regulations as
			 may be necessary to carry out this Act.
			(b)BoardNot later than 180 days after the date of enactment of this Act, the Board of Directors of the
			 Office of Compliance shall prescribe such regulations as may be necessary
			 to carry out this Act with respect to employees described in section
			 4(7)(C).
			(c)PresidentNot later than 180 days after the date of enactment of this Act, the President shall prescribe such
			 regulations as may be necessary to carry out this Act with respect to
			 employees described in section 4(7)(D).
			(d)Office of Personnel ManagementNot later than 180 days after the date of enactment of this Act, the Office of Personnel Management
			 shall prescribe such regulations as may be necessary to carry out this Act
			 with respect to employees described in section 4(7)(E).
			(e)Librarian of CongressNot later than 180 days after the date of enactment of this Act, the Librarian of Congress shall
			 prescribe such regulations as may be necessary to carry out this Act with
			 respect to employees of the Library of Congress.
			(f)Comptroller GeneralNot later than 180 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall prescribe such regulations as may be necessary to
			 carry out this Act with respect to employees of the Government
			 Accountability Office.
			9.Research, education, and technical assistance program
			(a)In generalThe Secretary shall provide information and technical assistance to employers, labor organizations,
			 and the general public concerning compliance with this Act.
			(b)ProgramIn order to achieve the objectives of this Act—
				(1)the Secretary, acting through the Administrator of the Wage and Hour Division of the Department of
			 Labor, shall issue guidance on compliance with this Act regarding
			 providing a flexible, predictable, or stable work environment through
			 changes in the terms and conditions of employment as provided in section
			 3(a); and
				(2)the Secretary shall carry on a continuing program of research, education, and technical assistance,
			 including—
					(A)
						(i)conducting pilot programs that implement fairer work schedules, including by promoting cross
			 training, providing three weeks or more advance notice of schedules,
			 providing employees with a minimum number of hours of work, and using
			 computerized scheduling software to provide more flexible, predictable,
			 and stable schedules for employees; and
						(ii)evaluating the results of such pilot programs for employees, employee's families, and employers;
						(B)publishing and otherwise making available to employers, labor organizations, professional
			 associations, educational institutions, the various communication media,
			 and the general public the findings of studies regarding fair work
			 scheduling policies and other materials for promoting compliance with this
			 Act;
					(C)sponsoring and assisting State and community informational and educational programs; and
					(D)providing technical assistance to employers, labor organizations, professional associations, and
			 other interested persons on means of achieving and maintaining compliance
			 with the provisions of this Act.
					(c)GAO Study
				(1)StudyThe Comptroller General of the United States shall conduct a study on—
					(A)the impact of difficult scheduling practices on employees and employers, including unpredictable
			 and unstable schedules and schedules over which employees have little
			 control, and particularly how these scheduling practices impact
			 absenteeism, workforce turnover, and employees' ability to meet their
			 caregiving responsibilities;
					(B)the prevalence in occupations not described in section 2(16)(A) of employees routinely receiving
			 inadequate advance notice of the shifts or hours of the employees, being
			 assigned split shifts, being sent home from work prior to the completion
			 of their scheduled shift without being paid for the hours in their
			 scheduled shift, being assigned call-in shifts (where the employee is
			 required to contact the employer, or wait to be contacted by the employer,
			 less than 24 hours in advance of the potential work shift to determine
			 whether the employee must report to work), or being called into work
			 outside of scheduled hours;
					(C)the effects on employees in occupations not described in section 2(16)(A) of providing advance
			 notice of work schedules, reporting time pay when employees are sent home
			 without working their full scheduled shift or are assigned to call-in
			 shifts but given no work for those shifts, and split shift pay when
			 employees are assigned split shifts; and
					(D)the effects on employers in occupations not described in section 2(16)(A) of providing advance
			 notice of work schedules, reporting time pay when employees are sent home
			 without working their full scheduled shift or assigned to call-in shifts
			 but given no work for those shifts, and split shift pay when employees are
			 assigned split shifts.
					(2)ReportsNot later than 18 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall prepare and submit a report to the appropriate
			 committees of Congress concerning the initial results of the study
			 conducted pursuant to paragraph (1). Not later than 5 years after the date
			 of enactment of this Act, the Comptroller General shall prepare and submit
			 a follow-up report to such committees concerning the results of such
			 study.
				10.Rights retained by employeesThis Act provides minimum requirements and shall not be construed to preempt, limit, or otherwise
			 affect the applicability of any other law, regulation, requirement,
			 policy, or standard that provides for greater rights for employees than
			 are required in this Act.
		11.ExemptionThis Act shall not apply to any employee covered by a bona fide collective bargaining agreement if
			 the terms of the collective bargaining agreement include terms that govern
			 work scheduling practices.
		12.Effect on other lawNothing in this Act shall be construed as creating or imposing any requirement in conflict with any
			 Federal or State law or regulation (including the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611 et seq.), the National Labor Relations
			 Act (29 U.S.C. 151 et seq.), and title VII of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e et seq.)), nor shall anything in this Act be construed to
			 diminish or impair the rights of an employee under any valid collective
			 bargaining agreement.
		
